Citation Nr: 1642000	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right elbow condition with retained foreign body.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In his January 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  However, on the date of his scheduled hearing, the Veteran's representative submitted correspondence indicating the Veteran's intent to withdraw his appeal.  Thus, the Veteran's hearing request is also considered withdrawn.


FINDING OF FACT

In June 2014, prior to the promulgation of a Board decision, the Veteran's representative submitted correspondence indicating the Veteran wished to withdraw his pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a June 2014 Statement in Support of Claim, the Veteran's representative indicated that, following a conversation with the Veteran in preparation for his scheduled hearing, the Veteran decided to withdraw his pending appeal.  The Board acknowledges that an October 2016 Written Brief Presentation in support of the Veteran's appeal was subsequently submitted by another representative within the Veteran's appointed Veterans Service Organization.  However, that argument was submitted after the Veteran's appeal withdrawal became effective.  See 38 C.F.R. § 20.204 (b)(3).  Moreover, the Veteran's choice not to attend his scheduled hearing and the second representative's failure to acknowledge the prior withdrawal in the October 2016 brief suggest that the brief was submitted in error.

Based on the foregoing, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


